Citation Nr: 1218955	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-24 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for celiac sprue.

4.  Entitlement to service connection for irritable bowel syndrome with polyps.

5.  Entitlement to service connection for allergic rhinitis.  

6.  Entitlement to service connection for osteoporosis, claimed as secondary to celiac sprue.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to July 1982 and from January 1986 to July 1986.  The Veteran has also had service in the Army and Air Force Reserves.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In her August 2008 substantive appeal, the Veteran requested a hearing before a member of the Board, but in October 2008, she changed her request to a hearing before a Decision Review Officer.  In December 2008, she withdrew her hearing request completely.


FINDING OF FACT

The Veteran's tinnitus, hearing loss, celiac sprue, irritable bowel syndrome, allergic rhinitis, and osteoporosis did not have onset during a period of active service and were not caused or aggravated by a disease or injury that occurred during a period of active duty for training or an injury that occurred during a period of inactive duty for training.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011).

2.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.385 (2011).

3.  The criteria for entitlement to service connection for celiac sprue have not been met.  38 U.S.C.A. § 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011).

4.  The criteria for entitlement to service connection for irritable bowel syndrome with polyps have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011).

5.  The criteria for entitlement to service connection for allergic rhinitis have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011).

6.  The criteria for entitlement to service connection for osteoporosis, claimed as secondary to celiac sprue, have not been met.  38 U.S.C.A. §§ 101, 1106, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  
Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R.  § 3.322.   

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2010).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2011). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training.  38 U.S.C.A. §§ 101(24),106, 1131. 

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves or National Guard members for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or performed by a member of the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Annual training is an example of active duty for training while weekend drills are inactive duty. 

VA's Office of General Counsel has defined "injury" as harm resulting from an external trauma, while "disease" is defined as some type of internal infection or degenerative process.  VAOPGCPREC 04-2002 (May 14, 2002). 

As an initial matter, the Board notes that the Veteran has current diagnoses of tinnitus, bilateral hearing loss, celiac sprue, irritable bowel syndrome with polyps, allergic rhinitis, and osteoporosis.  At issue is whether these disabilities are related to the Veteran's service.   

In the Veteran's March 2006 claim, she reported onset of her celiac sprue, osteoporosis, irritable bowel syndrome, and allergic rhinitis in September 2003.  She reported onset of her bilateral hearing loss and tinnitus in October 2005.  It appears that she was diagnosed by private treatment providers.  The Veteran has not clearly explained how she believes her claimed disabilities are related to her service in the U.S. Army and Air Force Reserves, but seems to be contending that because these disabilities were diagnosed while she was a member of the Reserves, she should be entitled to service connection.  

It does not appear that the Veteran was examined in June 1982 and, according to her service treatment records, she waived her right to an examination in July 1982.  A June 1985 examination performed prior to enlistment in the Army Reserves does not show any evidence that suffered from tinnitus, celiac sprue, irritable bowel syndrome with polyps, allergic rhinitis, or osteoporosis.  However, the Veteran did show evidence of hearing loss at several frequencies.

The Veteran's service treatment records note allergies to sulfa drugs, as well as to wheat and gluten, but do not show treatment for chronic allergic rhinitis, providing evidence against this claim.  Service treatment records also include a February 2006 letter from Dr. P.M., who noted that he has treated the Veteran for several years for celiac sprue, currently well controlled on a wheat and gluten free diet, and for colon polyps that have been removed.  

The Veteran has submitted the results of private audiological testing from April 2005, May 2005, and December 2006.  These records show complaints of tinnitus, as well as moderate high frequency hearing loss, but the examiner offers no opinion regarding the etiology of the Veteran's hearing loss and no history of noise exposure is noted.  

The Board notes that the Veteran's DD-214 shows a military occupational specialty (MOS) of Patient Administration Specialist.  This appears to be an administrative position with minimal noise exposure.      

While the Veteran complained in her substantive appeal that her hearing has worsened over the years (a point which is not in dispute), she has not claimed that she was exposed to any acoustic trauma during her active and inactive duty for training that would account for her worsening hearing (for example, exposure to artillery, jet noise, etc.).  She has not provided a clear reason for her belief that there is a connection between these problems and service.  She has also not clearly indicated an "injury" (acoustic trauma or other such event) in service that would connect these problems to service.  

Based on the above, the Board finds that entitlement to service connection cannot be granted for any of the disabilities on appeal.  There is no evidence in the Veteran's service treatment records that an injury during a period of active duty for training or inactive duty for training caused or permanently aggravated the Veteran's disabilities.  Nor has the Veteran cited to any evidence showing that any of her current disabilities are due to an infection or degenerative process that had onset during a period of active duty for training or an injury in service.

It is important for the Veteran to understand that merely because her disabilities developed during her period of enlistment, she is not automatically entitled to compensation.  Because Reserve service is limited to weekend drills and annual training, a veteran claiming service connection for a disability based on Reserve service must establish that the claimed disability is related to an injury or illness incurred during a limited period of active or inactive duty for training.  Stated another way, a veteran must show that, but for the Reserve Service, the disability would not have been caused or aggravated.  

While the Veteran's many years of Reserve service are admirable, she has not shown that this service caused or permanently aggravated her tinnitus, hearing loss, celiac sprue, irritable bowel syndrome with polyps, allergic rhinitis, and osteoporosis.  In other word, there is no evidence to suggest that she would not have developed these disabilities if she had not been in the Reserves.  There is no nexus to service indicated.  As noted above, it appears that the Veteran's MOS was an administrative position that was neither hazardous nor exposed the Veteran to acoustic trauma.  Simply stated, there is nothing about the nature of Veteran's service that would explain her disabilities and the Veteran has not suggested that her military duties exposed her to some hazard/injury that caused her claimed disabilities.

It appears from the Veteran's service treatment records that she has nursing training.  Therefore, her claim that her disabilities were incurred in service could be considered a medical opinion.  However, even if the Board considers the Veteran's statements a medical opinion, she has not provided an explanation for why her claimed disabilities are related to service.  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the Veteran has failed to explain how her claimed disabilities are related to her active and inactive duty for training, and in addition, has an obvious pecuniary motive for attempting to establish service connection.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony);see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995)( noting that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Accordingly, the Board finds that the Veteran's opinion is entitled to no weight.  

Here, as the Veteran has failed to establish that an injury or disease incurred during a period of active or inactive duty for training caused or permanently aggravated her claimed disabilities, entitlement to service connection for tinnitus, bilateral hearing loss, celiac sprue, irritable bowel syndrome with polyps, allergic rhinitis, and osteoporosis is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).



The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in May 2006.  This letter informed the Veteran of what evidence is required to substantiate her claim, as well as VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and it appears that all available records have been obtained.  The Veteran submitted private treatment records from Kaiser Permanente.  

The Board has considered whether the Veteran should be afforded a VA medical examination to determine the etiology of her claimed disabilities.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed disabilities are related to her Reserve service is her own unsupported statements (which do not truly indicate how they are connected with service).  Furthermore, there is no evidence establishing that an event, injury, or disease occurred in service that caused the problems.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


